DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The limitations “pedestal assembly” in claims 1-20 and “servo motor assemblies” in claims 1-20 have not been interpreted as invoking an interpretation under 35 USC 112(f) despite the inclusion of the nonce term “assembly” because sufficient structure is disclosed in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim makes reference to several structures that are not directly claimed as structures of the lift assembly. These include pedestal assembly, guide actuator, and a bearing of the pedestal assembly carrier. Additionally the claim defines further structural components of these structures. It is unclear if applicant 
Regarding claim 10, the claim refers to structures that are not directly claimed such as a guide actuator, a pedestal assembly, and a lift assembly. Additionally the claim defines further structural components of these structures. It is unclear if applicant intends to claim these structures and if the details disclosed are required or if applicant is attempting to recite functional limitations regarding the positioning of the claimed structures. Particularly for the latter, it becomes unclear how or if the details recited impact the functional limitations. For example, with lift assembly, it is unclear if the claim is inclusive of other lift assemblies that comprise different structures. For purpose of examination on the merits, the claims will be examined as requiring all the details claimed. Applicant is kindly requested to amend the claims to directly claim the recited structures or remove the additional structural details from the claim.
Regarding claim 19, the claim refers to structures that are not directly claimed such as a pedestal assembly, pivot joints, and bearing assemblies. Additionally the claim defines further structural components of these structures. It is unclear if applicant 
Dependent claims 2-9, 12-18, and 20 are also rejected under USC 112(b) at least due to dependency to rejected claims 1, 10, 19, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0096874 of Schaller et al., hereinafter Schaller in view of US Patent 4083298 of Schotten, hereinafter Schotten.
Regarding claim 1, 10, and 19, Schaller teaches a chamber (30 Fig 1), comprising: a chamber lid (35 Fig 1); a plurality of chamber walls (32 Fig 1); a chamber base (33 Fig 1); a process region defined by the chamber lid, the plurality of chamber walls, and the chamber base (37 Fig 1); and a lift assembly (130 Fig 1), the lift assembly comprising: a base bracket (bottom of 360 Fig 3A); a pedestal assembly carrier (135 Fig 
Regarding claim 2 and 11, the bolt and spring are axially preloaded (Fig 4 of Schotten, note it is a thrust bearing).
Regarding claim 3 and 12, the preloaded force of the bolt and spring represents a routine optimization of the bearing to provide the desired level of movement freedom without having the bearing be too loose that movement cannot be controlled.
Regarding claim 4 and 13, the lift assembly is configured to repeatedly move with 3 degrees of freedom (Schaller [0031]) and a resolution of less than 0.001” [0024]. Additionally, the positional resolution is a result effective variable that may be optimized. Further, the combination has taught the same bearing structure of claim 1.
Regarding claim 5 and 14, each pivot joint has one degree of rotational freedom [0024].
Regarding claim 6 and 16, the bearing of Schotten is a spherical thrust bearing (Fig 4).
Regarding claim 7 and 17, the bearing of Schotten is an angular contact spherical bearing (Fig 4).
Regarding claim 8 and 15, in the combination as applied to claim 1 and 10, the inner race forced against the pedestal assembly carrier and the outer race forced against the guide adaptor provides nominal clearance between the inner race and outer race (see Schotten Fig 4).
Regarding claim 9 and 20, the inner race and the outer race are configured to slide on each other without radial motion (Fig 4 Schotten).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0367713 teaches a spherical bearing (Fig 3 and 4). US 2004/0177813 Teaches a lifting mechanism for pivoting a substrate support (Fig 8). US 2016/0355927 teaches a substrate support pivoting mechanism (all figures and disclosure). US 20040244694 teaches a substrate support pivoting mechanism (Fig 1). US 5639160 teaches a platform shaker (all Figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716